DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 04/02/21 in response to the non-final Office Action mailed 01/04/21. 
Status of Claims
2)	Claims 1, 3, 6, 18, 24, 30-32, 40, 45, 48, 51, 58-60, 67, 70, 75-77, 82, 92 and 97-99 have been amended via the amendment filed 04/02/21. 
	Claims 29 and 81 have been canceled via the amendment filed 04/02/21. 
	New claims 100 and 101 have been added via the amendment filed 04/02/21. 
Claims 1-3, 6, 13, 15, 17, 18, 23-25, 30-32, 40, 45-48, 51, 54, 57-60, 62, 67, 70, 75-77, 82, 92 and 97-101 are pending.
	Claims 1, 6, 30-32, 58-60, 62, 82 and 97-101 are under examination.
Information Disclosure Statement
3)	Acknowledgment is made of Applicants’ Information Disclosure Statement filed 04/02/21.  The information referred to therein has been considered and a signed copy is attached to this Office Action.  
Prior Citation of Title 35 Sections
4)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  
Prior Citation of References
5)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.
Objection(s) Withdrawn
6)	The objection to the specification made in paragraph 8(a) of the Office Action mailed 01/04/21 is withdrawn in light of Applicants’ amendments to the specification. 
Objection(s) Moot
7)	The objection to claim 81 made in paragraph 8(b) of the Office Action mailed 01/04/21 is moot in light of Applicants’ cancellation of the claim.

Rejection(s) Moot
8)	The rejection of claim 81 made in paragraph 10(a) of the Office Action mailed 01/04/21 under 35 U.S.C § 112(b) as being indefinite is moot in light of Applicants’ cancellation of the claim. 
9)	The rejection of claims 29 and 81 made in paragraph 12 of the Office Action mailed 01/04/21 under 35 U.S.C § 102(a)(1) as being anticipated by Goodman et al. (US 20110236306 A1, of record) (‘306) is moot in light of Applicants’ cancellation of the claims. 
10)	The rejection of claim 81 made in paragraph 13 of the Office Action mailed 01/04/2135 under U.S.C § 102(a)(1) as being anticipated by Priyadarshini et al. (Microbiology 159: 219-229, 2013, of record) is moot in light of Applicants’ cancellation of the claim.
Rejection(s) Withdrawn
11)	The rejection of claim 30 made in paragraph 10(b) of the Office Action mailed 01/04/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
12)	The rejection of claim 31 made in paragraph 10(c) of the Office Action mailed 01/04/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
13)	The rejection of claim 60 made in paragraph 10(d) of the Office Action mailed 01/04/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
14)	The rejection of claim 98 made in paragraph 10(e) of the Office Action mailed 01/04/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
15)	The rejection of claim 99 made in paragraph 10(f) of the Office Action mailed 01/04/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
16)	The rejection of claim 99 made in paragraph 10(g) of the Office Action mailed 01/04/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
17)	The rejection of claim 31 made in paragraphs 10(h) and 10(i) of the Office Action mailed 01/04/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
18)	The rejection of claim 59 made in paragraph 10(j) of the Office Action mailed 01/04/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
19)	The rejection of claim 82 made in paragraph 10(k) of the Office Action mailed 01/04/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
20)	The rejection of claims 1, 6, 32, 58-60, 62, 82, 97 and 99 made in paragraph 12 of the Office Action mailed 01/04/21 under 35 U.S.C § 102(a)(1) as being anticipated by Goodman et al. (US 20110236306 A1, of record) (‘306) is withdrawn in light of Applicants’ amendment to the claims and/or the base claim.
21)	The rejection of claims 1, 6, 58-60, 82, 97 and 99 made in paragraph 13 of the Office Action mailed 01/04/2135 under 35 U.S.C § 102(a)(1) as being anticipated by Priyadarshini et al. (Microbiology 159: 219-229, 2013, of record) is withdrawn in light of Applicants’ amendment to the claims and/or the base claim.
Objections to Specification / Claims
22)	The instant specification and/or claims are objected to for the following reason(s):
37 C.F.R 1.75(d)(1) provides, in part, that ‘the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.’ The specification is objected to for failing to provide proper antecedent basis for the claimed subject matter.  See MPEP § 608.01(o). Furthermore, 35 U.S.C § 132 states that no amendment shall introduce new matter into the disclosure of the invention. 
	Claim 31, as amended, includes the limitations: the microsphere has a diameter of …. ‘when dry’. Applicants refer to paragraph [0260] of the as-filed specification for support. However, there is no antecedent basis and descriptive support for such a microsphere having said diameter ‘when dry’ as recited.
Rejection(s) under 35 U.S.C § 112(a) 
23)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:


24)	Claim 31 is rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
	Claim 31, as amended, includes the limitations: the microsphere has a diameter of …. ‘when dry’. Applicants refer to paragraph [0260] of the as-filed specification and the product sheet of Sephadex as Exhibit A for support. However, there is no descriptive support in the as-filed specification for such a microsphere having said diameter ‘when dry’ as recited. The limitations ‘microsphere’ and ‘Sephadex’ are not of same scope. Therefore, the above-identified limitations and the now claimed scope of the claims constitute new matter. Note that obviousness is not the standard for the addition of new limitations to the disclosure as filed. It is noted that entitlement to a filing date does not extend to subject matter which is not disclosed, but would be obvious over what is expressly disclosed. Lockwood v. American Airlines Inc., 41 USPQ2d 1961 (Fed. Cir. 1977).  New Matter is a written description issue. 
Applicants are respectfully requested to point to the descriptive support in the specification as filed, for the new limitation(s) and the new scope, or alternatively, remove the new matter from the claim(s). Applicants should specifically point out the support for any amendments made to the disclosure.  See MPEP 714.02 and 2163.06.  
Rejection(s) under 35 U.S.C § 101
25)	35 U.S.C § 101 states:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.  

26)	Claims 98, 100 and 101 are rejected under 35 U.S.C § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Instant claims recite a composition comprising an antibody or antigen binding fragment that specifically recognizes or binds a histone-like protein (HU) of Porphyromonas gingivalis and an antibody or antigen binding fragment that specifically recognizes or binds a histone-like protein (HU) of Streptococcus gordonii. Because the composition is composed of matter, the claims are directed to a statutory category, i.e., a composition of matter (Step 1: YES). The Streptococcus pyogenes and oral streptococci including Streptococcus gordonii occur naturally in human sera. For example, see the sentence bridging the two columns on page 264; and the first sentence of third full paragraph on page 260 of Stinson et al. Infect. Immun. 66: 259-265, 1998 (of record). Stinson’s hlpA (a.k.a HU) amino acid sequence depicted in Figure 1 therein is set forth below to identify the lengthy epitope sequences that are common to Applicants’ Porphyromonas gingivalis HU sequence of SEQ ID NO: 11 (see sequences in bold) and Applicants’ Streptococcus gordonii HU sequence of SEQ ID NO: 12 (see underlined sequences): 

Db     1 MANKQDLIAKVAEATELTKKDSAAAVDAVFSTIEAFLAEGEKVQLIGFGNFEVRERAARK 60
              
Db   61 GRNPQTGAEIEIAASKVPAFKAGKALKDAVK 91

Accordingly, Stinson’s anti-HU or anti-HlpA polyclonal serum antibodies are expected to comprise antibodies that specifically bind to or recognize the instantly recited histone-like proteins HU of both Streptococcus gordonii (SEQ ID NO: 12) and Porphyromonas gingivalis (SEQ ID NO: 11), which proteins comprise shared sequences of epitope structures therein. Such naturally occurring polyclonal serum antibodies represent a mixture or cocktail composition of at least two different antibodies cross-reactive with different epitopes of the histone-like or HlpA (HU) proteins of both Streptococcus gordonii and Porphyromonas gingivalis since the art recognizes polyclonal antibodies as mixtures comprising subpopulations of antibodies specific for a multitude of different epitopes. See abstract of Actor JK. In: Introductory Immunology, Chapter 12, pages 135-152, 2014. Accordingly, Stinson’s naturally occurring anti-HU or anti-HlpA polyclonal antibodies are naturally occurring or nature derived products. Thus, for at least one embodiment encompassed within the BRI, the claimed antibodies do not display markedly different characteristics compared to the naturally occurring product. The qualities or characteristics of the recited antibodies in the composition are the handiwork of nature. Accordingly, the claimed composition is a ‘product of nature’ exception (Step 2A: prong one: YES). Nothing in the claims amounts to significantly more than the judicial exceptions and nothing integrates the judicial exceptions into a practical application (Step 2A prong 2: NO). Next, the claims as a whole are analyzed to determine whether any additional element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exceptions. In the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. Claims as a whole do not 
The rationale for this determination is formed in view of the 2019 PEG, the 2015 Update of the 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 4618) (hereafter Interim Eligibility Guidance) dated 16 December 2014, the Life Sciences Examples issued in May 2016, and in view of Myriad v Ambry, CAFC 2014-1361, -1366, 17 December 2014. The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U. S. (June13, 2013).
Rejection(s) under 35 U.S.C § 112(b)
27)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

28)	Claims 1, 6, 30-32, 59, 82, 97 and 99 are rejected under 35 U.S.C § 112(b) as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor regards as the invention.  
	(a)	Claims 1 and 59, as amended, are ambiguous and indefinite in the limitations: ‘HU polypeptide comprising a polypeptide ….. of: …… (SEQ ID NO: 11)’ [Emphasis added]. Is this a polypeptide within a HU polypeptide?  Since the recited SEQ ID numbers are amino acid sequences, for the purpose of particularly pointing out and distinctly claiming the subject matter, it is suggested that Applicants replace the above-identified limitations with the limitations --HU polypeptide comprising the amino acid sequence ….. of: …… (SEQ ID NO: 11)’.
(b)	Claims 6, 30-32, 59, 82, 97 and 99, which depend directly or indirectly from claim 1, are also rejected as being indefinite because of the indefiniteness identified in the base claim.
Rejection(s) under 35 U.S.C § 102
29)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

30)	Claims 98, 100 and 101 are rejected 35 U.S.C § 102(a)(1) as being anticipated by Stinson et al. (Infect. Immun. 66: 259-265, 1998, of record) as evidenced by Actor JK. (In: Introductory Immunology, Chapter 12, pages 135-152, 2014).
Stinson et al. taught a composition comprising a buffer and human serum antibodies (polyclonal) specific to the HlpA (a.k.a HU) of Streptococcus pyogenes comprising the amino acid sequence set forth in Figure 1. See the sentence bridging the two columns on page 264; Figure 1; and the first sentence of third full paragraph on page 260. Figure 2 of Stinson et al. documents that the amino acid sequence of Streptococcus pyogenes HU is structurally highly identical to Streptococcus gordonii HU. Stinson’s hlpA (a.k.a HU) amino acid sequence depicted in Figure 1 therein is set forth below to identify the lengthy epitope sequences that are common to Applicants’ Porphyromonas gingivalis HU sequence of SEQ ID NO: 11 (see sequences in bold) and Applicants’ Streptococcus gordonii HU sequence of SEQ ID NO: 12 (see underlined sequences): 

Db     1 MANKQDLIAKVAEATELTKKDSAAAVDAVFSTIEAFLAEGEKVQLIGFGNFEVRERAARK 60
              
Db   61 GRNPQTGAEIEIAASKVPAFKAGKALKDAVK 91

Stinson’s anti-HU or anti-HlpA polyclonal human sera are expected to comprise antibodies that specifically bind to or recognize the instantly recited histone-like proteins HU of both Streptococcus gordonii (SEQ ID NO: 12) and Porphyromonas gingivalis (SEQ ID NO: 11), which proteins comprise shared sequences of epitope structures therein. That the prior art human serum composition comprising the anti-HU polyclonal antibodies represents a mixture or cocktail composition of at least two different antibodies, i.e., antibodies cross-reactive with different epitopes of the histone-like or HlpA (HU) proteins of both Streptococcus gordonii and Porphyromonas gingivalis, is inherent from the teachings of Stinson et al. in light of what was well known in the art. For instance, Actor JK taught that polyclonal antibodies are a mixture comprising subpopulations of antibodies specific for a multitude of different epitopes. See abstract of Actor JK. 
Claims 98, 100 and 101 are anticipated by Stinson et al.  The reference of Actor JK is not used as a secondary reference in combination with the reference of Stinson et al., but rather is used to show that every element of the claimed subject matter is disclosed by Stinson et al. with the unrecited limitation(s) being inherent as evidenced by the state of the art.  See In re Samour 197 USPQ 1 (CCPA 1978). 


Rejection(s) under 35 U.S.C § 103
31)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C § 102(b)(2)(C) for any potential 35 U.S.C § 102(a)(2) prior art against the later invention. 
32)	Claims 1, 6, 30-32, 58-60, 62, 82, 97 and 99 are rejected under 35 U.S.C § 103 as being unpatentable over Goodman et al. (US 20110236306 A1, of record) (‘306) in view of Wu et al. (Nanoscale Res. Lett. 8: 197, 1-8, 2013).
	Goodman et al. (‘306) taught a composition comprising an anti-HU antibody interfering agent, which specifically binds to or recognizes the isolated or recombinant Pg_Hup-1 HU polypeptide of SEQ ID NO: 82 or an antigen fragment thereof such as the RFKPGS fragment (SEQ ID NO: 223), the TLELK fragment (SEQ ID NO: 224), and the ISIPARKVVRSKPGSTLELK fragment (SEQ ID NO: 225) of P. gingivalis W83 Hup-1, or the SVSERAARKGINPKTK fragment (SEQ ID NO: 138). The prior art SEQ ID NO: 82 to which the anti-HU antibody interfering agent specifically binds is 100% identical to the instantly recited SEQ ID NO: 11. Each of the RFKPGS fragment, the TLELK fragment, the ISIPARKVVRSKPGSTLELK of P. gingivalis W83 Hup-1, and the P. gingivalis SEQ ID NO: 138 is an antigenic fragment of the instantly recited SEQ ID NO: 11. Likewise, each of the LIGFG Streptococcus gordonii HU of SEQ ID NO: 12 to which the anti-HU antibody interfering agent is expected to specifically bind. The prior art antibody is polyclonal or monoclonal, or is a polyclonal antiserum. See claims 44(i), 44(d), 44(c) and 44(e); claim 32 as dependent from claim 31; claim 31 as dependent from claim 25 or claim 24; the section bridging pages 79 and 80; Table 9A3; Table 10-continued on page 55; and sections [0178], [0179], [0358] and [0544]; and the sequence alignment below. The prior art antibody interfering agent composition is used alone or in combination with other suitable antimicrobial agents including vaccine components. See the last sentence of sections [0097] and [0481]; and Figures 14B II and III. In one embodiment, the antibody in the prior art composition is bound to an insoluble dextran. See section [0399]. The prior art composition further comprised an antibody such as anti-OMP P5 antibody or other antibodies, antimicrobials, antibiotics or a biofilm reducing agent. See sections [0096], [0395], [0358], [0475] and [0477] to [0480]; 5th and 6th sentences of section [0357]; Figures 14B II and 14B III; and the last three lines of left column of page 39. 
US-13-073-782-82
Sequence 82, Application US 13073782
Publication No. 20110236306 
GENERAL INFORMATION
APPLICANT: GOODMAN, STEVEN D.
APPLICANT: BAKALETZ, LAUREN O.
TITLE OF INVENTION: COMPOSITIONS AND METHODS FOR THE REMOVAL OF BIOFILMS
CURRENT APPLICATION NUMBER: US 13/073,782
CURRENT FILING DATE: 2011-03-28
PRIOR APPLICATION NUMBER: 61/454,972
PRIOR FILING DATE: 2011-03-21
PRIOR APPLICATION NUMBER: 61/397,891
PRIOR FILING DATE: 2010-06-16
PRIOR APPLICATION NUMBER: 61/347,362
PRIOR FILING DATE: 2010-05-21
PRIOR APPLICATION NUMBER: 61/318,743
PRIOR FILING DATE: 2010-03-29
NUMBER OF SEQ ID NOS: 340
SEQ ID NO: 82					
LENGTH: 88
TYPE: PRT
ORGANISM: Porphyromonas gingivalis
US-13-073-782-82

Query Match 100%; Score 427; DB 6; Length 88; Best Local Similarity 100%;  
Matches 88; Conservative 0; Mismatches 0; Indels 0; Gaps 0.

Qy          1 MNKTDFIAAVAEKANLTKADAQRAVNAFAEVVTEQMNAGEKIALIGFGTFSVSERAARKG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MNKTDFIAAVAEKANLTKADAQRAVNAFAEVVTEQMNAGEKIALIGFGTFSVSERAARKG 60

Qy         61 INPKTKKSISIPARKVVRFKPGSTLELK 88

Db         61 INPKTKKSISIPARKVVRFKPGSTLELK 88

The prior art anti-HU antibody interfering agent which specifically binds to or recognizes the isolated or recombinant Pg_Hup-1 HU polypeptide of SEQ ID NO: 82 comprises therein Applicants’ optional SEQ ID NO: 13 and therefore is expected to have the same functional characteristics of the instantly claimed antibody interfering agent including the capacity to inhibit, compete or titrate the binding of an HU protein from a biofilm-forming microbial pathogen to a microbial DNA that is or that is not encapsulated within a glycosidic polymer, the inability to inhibit, compete or titrate the binding of one or more DNAIIB proteins from another biofilm-forming microbial pathogen to a microbial DNA, and the inability to bind or recognize a generic isolated or recombinant IHF protein. The prior art anti-HU antibody interfering agent which specifically binds to or recognizes the isolated or recombinant Pg_Hup-1 HU polypeptide of SEQ ID NO: 82 is expected not to recognize or not to bind specifically to the HU polypeptide sequence, for example of, H. pylori 2669 Hup depicted in Table 10-continued of page 55 of Goodman et al. (‘306), which polypeptide sequence is structurally non-identical to the prior art’s HU polypeptide of SEQ ID NO: 82 (i.e., Applicants’ SEQ ID NO: 11) and accordingly, is expected not to inhibit the binding of a DNABII protein from H. pylori 2669 to a microbial DNA. The prior art anti-HU antibody interfering agent which specifically binds to or recognizes the isolated or recombinant Pg_Hup-1 HU polypeptide of SEQ ID NO: 82 is expected not to recognize or not to bind specifically to the IHF protein sequence, for example of, Bordetella pertussis Tohama 1 IHF protein depicted in Table 10-continued of page 55 of Goodman et al. (‘306), which polypeptide sequence is structurally non-identical to the prior art’s HU polypeptide of SEQ ID NO: 82 (i.e., Applicants’ SEQ ID NO: 11). The prior art anti-HU antibody composition meets the structural requirements of the instant claims and therefore is expected to have the same intrinsic functional properties.  
Goodman et al. (‘306) are silent on their antibody being encapsulated in a glycosidic polymer-based dextran microsphere.
However, encapsulating an art-known antibody in polymeric microspheres comprising cross-linked dextran was routine and conventional in the art at the time of the invention. For example, Wu et al. taught stabilizing delicate proteins such as antibodies and acid-sensitive proteins via encapsulating them into dextran nanoparticles of 200 to 500 nm diameter or into PLGA polymeric microspheres loaded with the dextran nanoparticles, without loss of their bioactivity. See title; abstract; the first sentence under ‘Background’; second full paragraph of nd full paragraph under ‘Results and discussion’.
Given the teachings of Wu et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the anti-HU antibody in Goodman’s (‘306) composition encapsulated in dextran nanoparticles or PLGA polymeric microspheres loaded with the dextran nanoparticles to produce the instant invention.  One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of providing the prior art anti-HU antibody in a stabilized form.
	Instant claims are prima facie obvious over the prior art of record.
33)	Claims 1, 6, 30, 31, 58-60, 82, 97 and 99 are rejected under 35 U.S.C § 103 as being unpatentable over Priyadarshini et al. (Microbiology 159: 219-229, 2013, of record) in view of Wu et al. (Nanoscale Res. Lett. 8: 197, 1-8, 2013).
Priyadarshini et al. taught an antibody composition comprising an antibody agent (interfering agent) specific to the P. gingivalis HU C terminus peptide, ISIPARKVVRFKPGSTLELK. See paragraph bridging the two columns of page 221 and the last full paragraph of page 221. The prior art P. gingivalis HU fragment, ISIPARKVVRFKPGSTLELK, to which said antibody is specific to, is structurally identical to the C-terminal ISIPARKVVRFKPGSTLELK sequence within Applicants’ HU polypeptide sequence of SEQ ID NO: 11 and comprises therein the C-terminal ISIPARKVVRF sequence of Applicants’ SEQ ID NO: 13 and therefore, is expected to have the same functional characteristics of the instantly claimed antibody interfering agent, including the capacity to inhibit, compete or titrate the binding of an HU protein from a biofilm-forming microbial pathogen to a microbial DNA that is or that is not encapsulated within a glycosidic polymer, the inability to inhibit, compete or titrate the binding of one or more DNAIIB proteins from another biofilm-forming microbial pathogen to a microbial DNA, and the inability to bind or recognize a generic isolated or recombinant IHF. The prior art anti-HU antibody composition meets the structural requirements of the instant claims and therefore is expected to have the same intrinsic functional properties.  
Priyadarshini et al. are silent on their antibody being encapsulated in a glycosidic polymer-based dextran microsphere as claimed.
However, encapsulating an art-known antibody in polymeric microspheres comprising cross-linked dextran was routine and conventional in the art at the time of the invention. For example, Wu et al. taught stabilizing delicate proteins such as antibodies and acid-sensitive proteins via encapsulating them into dextran nanoparticles of 200 to 500 nm diameter or into PLGA polymeric microspheres loaded with the dextran nanoparticles, without loss of their nd full paragraph under ‘Results and discussion’.
Given the teachings of Wu et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the anti-HU antibody in Priyadarshini’s composition encapsulated in dextran nanoparticles or PLGA polymeric microspheres loaded with the dextran nanoparticles to produce the instant invention.  One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of providing the prior art anti-HU antibody in a stabilized form.
Instant claims are prima facie obvious over the prior art of record. 
Relevant Prior Art
34)	The prior art made of record and not relied upon currently in any rejection is considered pertinent to Applicants’ disclosure:
		Goodman and Justice (US 9,745,366 B2, of record) taught anti-HU and anti-DNABII polyclonal and monoclonal antibodies for inhibiting infections caused by several bacteria including Streptococcus gordonii and Porphyromonas gingivalis. See claims, particularly claims 18, 1, 5, 16, 17 and 8-13. The antibodies are bound to dextran carriers. See full paragraph above the section ‘Experimental Procedures’.
Conclusion
35)	No claims are allowed.
36)	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R 1.136(a).  	
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
37)	Papers related to this application may be submitted to Group 1600, AU 1645 by http://www.uspto.gov/interviewpractice.  
38)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
39)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.
Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

May, 2021